Wright, J.,
concurring. While the majority asserts that it has not changed its posture with respect to the application of Caldwell v. Mississippi (1985), 474 U.S. 320, to cases where the jury’s responsibility of imposing the death penalty is diminished, I must change mine.
I say this because it appears the United States Supreme Court has modified or “explained” the application of Caldwell7 in the case of Darden v. Wainwright (1986), 477 U.S. 168. In Darden, the trial court accurately ex*9plained and stated the law at the guilt stage of the case and prosecutorial efforts to diminish the jury’s responsibility were not evident at the sentencing stage.8 That is generally the state of the record here.
While I still adhere to the position as expressed in my dissent in State v. Williams (1986), 23 Ohio St. 3d 16, 32-35, 23 OBR 13, 28-30, 490 N.E. 2d 906, 920-922, I must concur with the majority opinion in the case before us.

 Caldwell involved comments by a prosecutor during the sentencing phase of trial to the effect that the jury’s decision as to life or death was not final, that it would automatically be reviewed by the state supreme court, and intimating that the jury should not be made to feel that the entire burden of the defendant’s life was on it. The Supreme Court held that such comments “present[ ] an intolerable danger that the jury will in fact choose to minimize the importance of its role,” id. at 333, a view that would be fundamentally incompatible with the Eighth Amendment requirement that the jury make an individualized decision that death is the appropriate punishment in a specific case. Id. at 340, fn. 7.


 In footnote 15 of the Darden opinion, the court stated:
“The comments in Caldwell were made at the sentencing phase of trial and were approved by the trial judge. In this case, the comments were made at the guilt-innocence stage of trial, greatly reducing the chance that they had any effect at all on sentencing. * * *” Darden, supra, 477 U.S. at 183.